DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
FIGS. 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEGATIVE ELECTRODE FOR LITHIUM ION SECONDARY BATTERY INCLUDING NEGATIVE ELECTRODE ACTIVE MATERIAL, WATER-SOLUBLE POLYMER LITHIUM SALT, AND SUB-MATERIAL METAL PARTICLE HAVING HYDROXYL GROUP.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recite "a negative electrode active material," "a water-soluble polymer lithium salt," and "a sub-material particle" at the same level of indentation as "the negative electrode active material layer." "[A] negative electrode active material," "a water-soluble polymer lithium salt," and "a sub-material particle" are constituent of "the negative electrode active 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the sub-material particles includes at least one selected from the group consisting of a metal oxide and a metal hydroxide." Claim 1, which claim 2 is directly dependent, recites the limitation "a sub-material particles including a metal compound." It is unclear if "a metal oxide" and "a metal hydroxide" recited in claim 2 are further "a metal compound" recited in claim 1. The Office recommends the limitation "wherein the metal compound includes at least one selected from the group consisting of a metal oxide and a metal hydroxide."
Claim 3 recites the limitation "wherein the sub-material particle includes at least one selected from the group consisting of alumina, boehmite, aluminum hydroxide, zirconia, and magnesia." Claim 2, which claim 3 is directly dependent, recites the limitation "wherein the sub-material particles includes at least one selected from the group consisting of a metal oxide and a metal hydroxide." It is unclear if "alumina, boehmite, aluminum hydroxide, zirconia, and magnesia" recited in claim 3 is further limiting "a metal oxide and a metal hydroxide" recited in claim 2. The Office recommends the limitation "wherein the metal oxide and the metal hydroxide includes at least one selected from the group consisting of alumina, boehmite, aluminum hydroxide, zirconia, and magnesia."
Claim 8 recites the limitation "the content of the water-soluble polymer lithium salt" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the content of the sub-material particle" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2014/0242461 A1, hereinafter Hwang).
Regarding claim 1, Hwang discloses a negative electrode for a lithium ion secondary battery, comprising a negative electrode current collector, and a negative electrode active 
a negative electrode active material (11) including a material capable of inserting and extracting a lithium ion (see anode active material, [0032]);
a water-soluble polymer lithium salt (see water-soluble polymer, [0040]); and
a sub-material particle including a metal compound which has a hydroxyl group (see metal oxide, [0038]).
Regarding claim 2, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the sub-material particle includes at least one selected from the group consisting of a metal oxide and a metal hydroxide (see metal oxide, [0038]).
Regarding claim 3, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the sub-material particle includes at least one selected from the group consisting of alumina, boehmite, aluminum hydroxide, zirconia, and magnesia (see metal oxide, [0038]).
Regarding claim 4, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the water-soluble polymer lithium salt includes at least one selected from the group consisting of a carboxymethyl cellulose lithium salt, a polyacrylic acid lithium salt, and an alginic acid lithium salt (see water-soluble polymer, [0040]).
Regarding claim 6
wherein a content of the water-soluble polymer lithium salt is 0.1 to 10 wt % when a total weight of the negative electrode active material layer is 100 wt % (see water-soluble polymer, [0042]).
Regarding claim 7, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a content of the sub-material particle is 1 to 20 wt % when the total weight of the negative electrode active material layer is 100 wt % (see metal oxide, [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0242461 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2003/0138698 A1, hereinafter Lee).
Regarding claim 5, Hwang discloses all claim limitations set forth above, but does not explicitly disclose a negative electrode for a lithium ion secondary battery:
wherein a D50 particle diameter of the sub-material particle is not more than 1.5 µm.
Lee discloses a negative electrode material comprising a sub-material particle having a D50 particle diameter not more than 1.5 µm to improve charge/discharge characteristics and cycle life characteristics (see 1–300 nm, [0029]). Hwang and Lee are analogous art because they are directed to negative electrodes for lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the sub-material particle of Hwang with the D50 particle diameter of Lee in order to improve charge/discharge characteristics and cycle life characteristics.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0242461 A1).
claim 8, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a ratio of the content of the water-soluble polymer lithium salt to the content of the sub-material particle is 0.33 to 10 ([0039], [0042]).
Although Hwang does not explicitly disclose a range of 0.01 to 1, Hwang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725